WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 12, 2017




In the Court of Appeals of Georgia
 A15A0828. A15A0829. SIX FLAGS OVER GEORGIA II, LP et al.
     v. MARTIN; and vice versa.


      DILLARD, Chief Judge.

      In Martin v. Six Flags Over Georgia II, L.P., ___ Ga. ___ (801 SE2d 24)

(2017), the Supreme Court of Georgia affirmed in part and reversed in part our

previous decision in Six Flags Over Georgia II, L.P. v. Martin, 335 Ga. App. 350

(780 SE2d 796) (2015), and remanded the case with direction. Specifically, the

Supreme Court of Georgia affirmed our holding that the evidence was sufficient to

support the jury’s verdict as to liability in Joshua Martin’s premises-liability action

against Six Flags Over Georgia II, L.P. (albeit for different reasons), but reversed our

decision to the extent that we held that, due to an apportionment error, the case must
be retried in its entirety.1 Instead, our Supreme Court concluded that, upon remand

to the trial court, the apportionment error, which is detailed in our original opinion,

requires a retrial only as to apportionment, and thus, the Supreme Court remanded the

case to this Court with direction that we remand the case to the trial court for further

proceedings not inconsistent with the Supreme Court of Georgia’s opinion.2

Accordingly, we adopt the judgment of the Supreme Court of Georgia as our own,

vacate the jury’s verdict with respect to apportionment of damages only, and remand

the case for further proceedings consistent with the opinion of our Supreme Court.

      Judgment affirmed in part, reversed in part, and case remanded with direction.

All judges concur.




      1
          See generally Martin, ___ Ga. at ___ (II) (A), ___ (III).
      2
          See id. at ___ (III).

                                            2